                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

MATTHEW ADAM RIDDLE,                               )
                                                   )
                 Plaintiff,                        )
                                                   )
        vs.                                        )       Case No.: 4:19-cv-00601-ODS
                                                   )
PAUL YOUNG,                                        )
                                                   )
                 Defendant.                        )

             JOINT PROPOSED SCHEDULING ORDER AND DISCOVERY PLAN

        COME NOW Plaintiff and Defendant, by and through their undersigned counsel of record,

and propose the following Scheduling Order and Discovery Plan.

        1.       On October 22, 2019, information was exchanged between Michael S. Foster

(counsel for Plaintiff) and David S. Baker (counsel for Defendant). As a result, the parties have

agreed, subject to the approval of the Court, to the following Joint Proposed Scheduling Order and

Discovery Plan.

        2.       By January 26, 2020, the parties shall provide each other with the information

required by Fed. R. Civ. P. 26(a)(1).

        3.       The parties have agreed and recommend to the Court the following proposed Rule

16 Scheduling Order:

                 a.      The proposed closing date for the joinder of parties shall be March 7, 2020.

        This date has been proposed because it will allow the parties sufficient time to engage in

        preliminary discovery to determine whether the addition of other parties is appropriate.

                 b.      Any motion to amend the pleadings to add claims shall be filed on or before

        March 7, 2020. This date has been proposed because it will allow the parties sufficient




{O0351951}
              Case 4:19-cv-00601-FJG Document 7 Filed 11/27/19 Page 1 of 3
        time to engage in preliminary discovery to determine whether additional claims are

        appropriate.

                c.     The parties propose all discovery motions be filed on or before August 4,

        2020.

                d.     The parties propose dispositive motions be filed no later than September 6,

        2020.

                e.     All other pretrial motions shall be filed no later than 15 days prior to the

        proposed date the case is set for trial by the Court.

                f.     The parties propose all pretrial discovery be completed on or before August

        4, 2020.

        4.      The parties have agreed and recommend to the Court the following proposed

scheduling regarding identification and depositions of expert witnesses:

                a.     The parties propose Plaintiff identify his expert witnesses and provide the

        information required by Fed. R. Civ. P. 26 on or before May 19, 2020.

                b.     The parties propose Defendant identify his expert witnesses and provide the

        information required by Fed. R. Civ. P. 26 on or before July 6, 2020.

        5.      The parties do anticipate discovery with regard to electronically stored information.

        6.      The parties anticipate this case will take approximately three (3) days to try.

        7.      The parties propose it would be appropriate to set this case for trial at some point

after December 20, 2020.

        8.      The parties anticipate it may be appropriate to seek issuance of a Protective Order

with regard to anticipated discovery in the areas of personnel files, training records, internal

policies and procedures of law enforcement agencies, trade secrets, and medical records. In



                                                  2
{O0351951}
             Case 4:19-cv-00601-FJG Document 7 Filed 11/27/19 Page 2 of 3
accordance with Local Rule 16.1(f)(7), any party who anticipates requesting a protective order

shall serve on every other party a proposed protective order and proposed stipulation for its entry

before it is submitted to the Court for consideration.

        9.      The parties have demanded a trial by jury.

                                          Respectfully submitted,


                                            /s/ Michael S. Foster
                                          Michael S. Foster                          MO #61205
                                          Foster Wallace, LLC
                                          1501 Westport Road
                                          Kansas City, MO 64111
                                          816-249-2170
                                          816-249-2101 – facsimile
                                          michael@fosterwallace.com
                                          ATTORNEYS FOR PLAINTIFF



                                            /s/ David S. Baker
                                          David S. Baker                              MO #30347
                                          Nichole A. Caldwell                         MO #67475
                                          Fisher, Patterson, Sayler & Smith, LLP
                                          9393 W. 110th Street, Suite 300
                                          Overland Park, KS 66210
                                          913-339-6757
                                          913-339-6187 (facsimile)
                                          dbaker@fisherpatterson.com
                                          ncaldwell@fisherpatterson.com
                                          ATTORNEYS FOR DEFENDANT




                                                 3
{O0351951}
             Case 4:19-cv-00601-FJG Document 7 Filed 11/27/19 Page 3 of 3
